

RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT
THIS RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT (the “Agreement”) is
entered into on April 3, 2014 between J. Michael Fulton (hereafter “Executive”)
and Comerica Incorporated, a Delaware corporation, for the benefit of Comerica
Incorporated, Comerica Bank, a Texas banking association, all of their past,
present and future subsidiaries, affiliates, predecessors, and successors, and
all of their subsidiaries and affiliates, (hereafter all individually and
collectively referred to as “Comerica”). This Agreement sets forth the complete
understanding and agreement between Comerica and Executive relating to
Executive’s employment and cessation of employment with Comerica. This Agreement
shall be effective as of the Effective Date (as defined in Paragraph 18 below),
and in the event the Effective Date does not occur, this Agreement shall be void
ab initio.
Accordingly, Executive and Comerica hereby agree as follows:
1.
Separation from Employment. Executive and Comerica agree that Executive’s
employment with Comerica shall terminate effective April 30, 2014 (the
“Separation Date”).

2.
Public Announcement. Comerica may, in its sole discretion, issue one or more
announcement(s) of Executive’s departure from Comerica at such time(s) as
Comerica deems appropriate.

3.
Resignation from Boards and Committees. Effective before or as of the Separation
Date, Executive shall resign from any and all positions Executive holds as an
officer, member or manager of Comerica and any and all positions Executive holds
as a member of a Comerica board or committee.


Restrictive Covenants and General Release Agreement    1 of 20

--------------------------------------------------------------------------------



4.
Return of Comerica Property. Executive shall return to Comerica, no later than
the close of business on the Separation Date, all property of Comerica
including, but not limited to, customer information, personal computer, laptop,
Blackberry, keys, identification cards, access cards, corporate credit cards,
and files or other documents received, compiled or generated by or for Executive
in connection with or by virtue of Executive’s employment with Comerica.

5.
Compensation and Benefits. In consideration for the release of claims set forth
in Paragraph 6, the covenants set forth in Paragraphs 7, 8, 9, 10 and 11 and
such other promises of Executive as set forth in this Agreement, Comerica agrees
that it shall pay or provide to Executive the following payments, benefits
and/or other consideration:

a.
Prior to the Separation Date, so long as Executive continues to be employed by
Comerica, Comerica shall continue to pay Executive’s regular base salary at the
rate in effect as of immediately prior to the delivery of this Agreement, in
accordance with the payroll practices of Comerica applicable to similarly
situated executives.

b.
Prior to the Separation Date, so long as Executive continues to be employed by
Comerica, Executive shall continue to be eligible to participate in Comerica’s
health, welfare benefit and retirement plans in which Executive participated
immediately prior to the delivery of this Agreement, as such plans may be in
effect from time to time.

c.
Following the Separation Date, Executive shall be eligible to elect continuation
coverage under Comerica’s healthcare benefit plans in


Restrictive Covenants and General Release Agreement    2 of 20

--------------------------------------------------------------------------------



accordance with Section 4980B (“COBRA”) of the Internal Revenue Code of 1986, as
amended (the “Code”), and the terms of the applicable plan. Executive must elect
COBRA and complete all COBRA documentation within sixty (60) days from the
Separation Date for coverage to take effect.
Assuming Executive elects COBRA continuation coverage under Comerica’s medical
benefit plan, Executive shall be eligible to continue medical benefit plan
coverage under COBRA for the period of coverage under COBRA, with the cost of
such coverage to be paid by Executive pursuant to the terms generally applicable
to retired employees of Comerica as in effect from time to time. Executive’s
conversion rights under other insurance programs following the Separation Date
shall be determined in accordance with the terms of the applicable plan.
d.
Comerica shall reimburse Executive for reasonable and documented business
expenses incurred by Executive on or before the Separation Date, in accordance
with the terms of Comerica’s policy in effect as of the Separation Date.

e.
Executive shall receive a lump-sum payment for all accrued but unused Paid Time
Off (PTO) days that are paid upon termination of employment in accordance with
the established policies of Comerica. This lump sum payment shall be subject to
all applicable taxes, FICA, and other withholdings and deductions required by
law.




Restrictive Covenants and General Release Agreement    3 of 20

--------------------------------------------------------------------------------



f.
Executive will receive, pursuant to the terms of the 1999 Amended and Restated
Comerica Incorporated Deferred Compensation Plan (“DCP”) and the 1999 Comerica
Incorporated Amended and Restated Common Stock Deferred Incentive Award Plan
(“DIAP”), distributions from Executive’s accounts, if any, under those plans,
payable in accordance with Executive’s prior elections, the terms of the DCP and
the DIAP, and applicable laws including, but not limited to, Section 409A of the
Code. Such distributions will be subject to all applicable taxes, FICA and other
withholding and deductions required by law and will be made pursuant to the
distribution schedule followed under the administrative procedures of the DCP
and the DIAP, and applicable laws including, but not limited to, Section 409A of
the Code.

g.
Stock options and/or performance-based restricted stock units granted to
Executive under the Comerica Incorporated 2006 Amended and Restated Long-Term
Incentive Plan (the “LT Incentive Plan”) shall be governed by the terms of the
LT Incentive Plan and the respective grant agreements evidencing the grant of
such options and/or restricted stock units to the extent allowed by applicable
law.

h.
Executive will be eligible to receive a share of any applicable Incentive
Payment provided pursuant to the Comerica Incorporated 2011 Management Incentive
Plan ("MIP") which is payable in the year 2015 based on the attainment of
performance goals established by the Governance, Compensation and Nominating
Committee under the MIP


Restrictive Covenants and General Release Agreement    4 of 20

--------------------------------------------------------------------------------



with respect to the one-year Annual Executive Incentive program and the
three-year Long-Term Executive Incentive program, each with performance periods
ending December 31, 2014. The amount of the payment, if any, will be made
pursuant to the applicable funding formula and other criteria established by the
Governance, Compensation and Nominating Committee and will be prorated to cover
that portion of the performance period during which Executive was a Comerica
employee. This payment, if any, will be paid in accordance with the terms of the
MIP and will be subject to all applicable taxes, FICA and other withholdings and
deductions required by law.
i.
At the meeting of the Comerica Incorporated Governance, Compensation and
Nominating Committee (the “Committee”) to be held on April 21, 2014, Comerica
will recommend to the Committee that Executive’s restricted shares of Comerica
Incorporated common stock that are not vested as of the Separation Date shall
fully vest as of the Separation Date, subject to the execution and delivery by
Executive of this Agreement at least eight (8) calendar days prior to the
Separation Date and Executive’s non-revocation of this Agreement and such other
terms and conditions of the LT Incentive Plan and the grant agreements
evidencing the grant of such restricted stock, including Executive’s obligation
to satisfy all tax withholding obligations.

j.
To the extent provided by the Amended and Restated Bylaws of Comerica
Incorporated, Article V, Section 12, Comerica agrees to defend, indemnify


Restrictive Covenants and General Release Agreement    5 of 20

--------------------------------------------------------------------------------



and hold Executive harmless from and against all liability for actions taken by
Executive within the scope of Executive’s responsibilities so long as
Executive’s conduct in any such matter was consistent with the standards
contained in such Article V, Section12.
6.
Release of Claims. In consideration for the payments and other benefits provided
to Executive by this Agreement, including those described above in Paragraph 5,
certain of which Executive is not otherwise entitled, and the sufficiency of
which Executive acknowledges, Executive further agrees, as follows:

a.
For Executive and for all people acting on Executive’s behalf (such as, but not
limited to, family, heirs, executors, administrators, personal representatives,
agents and/or legal representatives), Executive agrees to waive any and all
claims or grievances which Executive may have against Comerica and Comerica’s
past or present stockholders, directors, officers, trustees, agents,
representatives, attorneys, employees, in their individual or representative
capacities, and any and all employee benefit plans and their respective past,
current and future trustees and administrators (hereafter, collectively, the
“Released Parties”). By Executive’s signature hereto, Executive, for himself and
for all people acting on Executive’s behalf, forever and fully releases and
discharges any and all of the Released Parties from any and all claims, causes
of action, contracts, grievances, liabilities, debts, judgments, and demands,
including but not limited to any claims for attorney fees, that Executive ever
had, now has, or may have by reason of or arising in whole or in part out of any
event,


Restrictive Covenants and General Release Agreement    6 of 20

--------------------------------------------------------------------------------



act or omission occurring on or prior to the Effective Date of this Agreement.
This release includes, but is not limited to, any and all claims of any nature
that relate to Executive’s employment by or termination of employment with
Comerica. This release includes, but is not limited to: claims of promissory
estoppel, forced resignation, constructive discharge, libel, slander,
deprivation of due process, wrongful or retaliatory discharge, discharge in
violation of public policy, breach of contract, breach of implied contract,
infliction of emotional distress, detrimental reliance, invasion of privacy,
negligence, malicious prosecution, false imprisonment, fraud, assault and
battery, interference with contractual or other relationships, or any other
claim under common law. This release also specifically includes, but is not
limited to: any and all claims under any federal, state, and/or local law,
regulation, or order prohibiting discrimination, including the Age
Discrimination in Employment Act, the Americans With Disabilities Act, Title VII
of the Civil Rights Act of 1964, the California Labor Code, the California Fair
Employment and Housing Act, the California Labor Management Relations and
Employment Practices Laws, the California Wages, Hours and Payment of Wages
Laws, the California Equal Pay Laws, the California Handicapped Laws, the
California Family Rights Act, the California Sexual Orientation Bias Laws, the
Uniform Services Employment and Reemployment Rights Act, the Employee Retirement
Security Income Security Act, the Family Medical Leave Act, the Fair Credit
Reporting

Restrictive Covenants and General Release Agreement    7 of 20

--------------------------------------------------------------------------------



Act or any other federal, state, and or local law, regulation, or order relating
to employment, as they all have been or may be amended. It is Executive’s
intent, by executing this Agreement, to release all claims as specified above to
the maximum extent permitted by law, whether said claims are presently known or
unknown, including all rights under Section 1542 of the California Civil Code
are hereby expressly waived. Such Section reads as follows:
Section 1542. A general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his or
her settlement with the debtor.
b.
To the maximum extent permitted by law, Executive agrees that Executive has not
filed, nor will Executive ever file, a lawsuit asserting any claims which are
released by this Agreement, or to accept any benefit from any lawsuit which
might be filed by another person or government entity based in whole or in part
on any event, act, or omission which is the subject of Executive’s release.

c.
Executive understands and agrees that, other than the payments and benefits
expressly enumerated in this Agreement, Executive is not entitled to receive any
other compensation, incentive, wage, vacation or other paid time off, leave,
benefit or other payment from Comerica, other than any vested benefits to which
Executive may be entitled under the Comerica Incorporated Retirement Plan, the
Comerica Incorporated Preferred Savings [401(k)] Plan, the Amended and Restated
Benefit Equalization Plan for Employees of Comerica Incorporated, the 1999
Comerica


Restrictive Covenants and General Release Agreement    8 of 20

--------------------------------------------------------------------------------



Incorporated Amended and Restated Deferred Compensation Plan, the 1999 Comerica
Incorporated Amended and Restated Common Stock Deferred Incentive Award Plan,
and the Comerica Incorporated Amended and Restated Employee Stock Purchase Plan,
in each case in accordance with the terms of such plans and, if applicable, any
valid elections thereunder. In addition, prior to November 23, 2004, a portion
of the Executive’s incentive bonus attributable to the three-year performance
period under the MIP’s predecessor plan(s) was automatically invested in common
stock that is non-transferrable until Executive terminates employment with
Comerica (sometimes referred to as the non-deferred 3-year award program) (the
“Non-Deferred Account”). Executive shall be entitled to receive the shares in
Executive’s Non-Deferred Account following Executive’s Separation Date.
d.
The provisions of this Paragraph 6 do not apply to any claim Executive may have
for representation and indemnification pursuant to Paragraph 5(j) above.

7.
Disclosure of Information. Executive hereby acknowledges that Executive has been
and will continue to have access and exposure to confidential and proprietary
information of Comerica and trade secrets, including details of the business or
affairs of Comerica, its subsidiaries or affiliates (including, without
limitation, planning information and strategies, information and/or strategies
for the prosecution and/or defense of any matter that is now or may be in the
future the subject of any lawsuit, dispute, controversy, claim and/or regulatory
action,


Restrictive Covenants and General Release Agreement    9 of 20

--------------------------------------------------------------------------------



financial information, organizational structure, strategic planning, sales and
marketing strategies, distribution methods, data processing and other systems,
personnel policies and compensation plans and arrangements); any customer or
advertising lists; any information, knowledge or data of a technical nature
(including, without limitation, methods, know-how, processes, discoveries,
machines, or research projects); any information, knowledge or data relating to
future developments (including without limitation, tax planning research and
development, future marketing or merchandising); or any and all other trade
secrets (collectively, "Confidential Information"). Confidential Information
does not include (i) information already known or independently developed by
Executive from public sources or information in the public domain, (ii)
information in the public domain through no wrongful act of the recipient, or
(iii) information received by Executive from a third party who was free to
disclose it. Executive understands that Comerica’s Confidential Information,
including its trade secrets, is highly sensitive information relating to the
business of Comerica and of Comerica’s clients, which has had its secrecy
protected both internally and externally and which is a competitive asset of
Comerica. Executive hereby agrees that Executive shall not use, commercialize or
disclose such Confidential Information to any person or entity, except to such
individuals as approved by Comerica in writing prior to any such disclosure or
as otherwise required by law. Executive’s obligations pursuant to this Paragraph
shall survive the termination of this Agreement.

Restrictive Covenants and General Release Agreement    10 of 20

--------------------------------------------------------------------------------



8.
Cooperation. Executive agrees that in the event of a legal proceeding (whether
threatened or pending, whether investigative, administrative, or judicial)
involving matters of which Executive has knowledge by virtue of the positions
Executive held during Executive’s employment at Comerica, Executive shall
disclose to Comerica and its counsel any facts known to Executive which might be
relevant to said legal proceeding and shall cooperate fully with Comerica and
its counsel so as to enable Comerica to present any claim or defense which it
may have relating to such matters. For purposes of this paragraph, “cooperate
fully” shall mean that Executive shall make himself reasonably available for
interviews, depositions, and testimony as directed by Comerica or its counsel,
and shall further execute truthful statements, declarations, or affidavits
pertaining to such matters at the request of Comerica or its counsel. Executive
shall be reimbursed for any reasonable out of pocket expenses that Executive may
incur as a result of Executive’s compliance with this Paragraph, subject to
Comerica’s expense reimbursement policies. Nothing in this Paragraph shall be
construed as requiring Executive to be non-truthful or as preventing Executive’s
from disclosing information that would be considered adverse to Comerica or
requiring Executive to do anything in violation of any applicable law, rule or
regulation.

9.
Non-Disparagement.

a.
Executive agrees that Executive will make no disparaging remarks about Comerica,
its parent and/or affiliates, their respective businesses, products or services,
any current or former director, the Chairman and Chief Executive Officer, or any
of Executive’s direct reports, or their policies,


Restrictive Covenants and General Release Agreement    11 of 20

--------------------------------------------------------------------------------



procedures or practices (including but not limited to, business, lending, or
credit policies, procedures or practices) to any third parties, including but
not limited to, customers or prospective customers of Comerica. It is agreed and
understood that nothing in this Paragraph 9(a) shall be construed to preclude
Executive from (1) testifying truthfully pursuant to subpoena or as otherwise
required by law, (2) engaging in any action consistent with public policy, or
(3) cooperating in any internal or government investigation to the extent such
cooperation is mandated by policy, regulation or statute. Executive agrees that
Executive shall provide notice to Comerica in advance of any such cooperation or
testimony, unless such notice is prohibited. It is further understood that
nothing in this Paragraph 9(a) shall be construed to preclude Executive from
discharging Executive’s legal obligations to any administrative or regulatory
agencies or auditing entities.
b.
Comerica agrees that the Chairman and Chief Executive Officer and his direct
reports will not make any disparaging remarks regarding Executive or Executive’s
performance while employed at Comerica and will respond to any inquiries
regarding Executive’s separation with the statement that Executive retired from
Comerica. It is agreed and understood that nothing in this Paragraph 9(b) shall
be construed to preclude those covered from (1) testifying truthfully pursuant
to subpoena or as otherwise required by law, (2) engaging in any action
consistent with public policy, or (3) cooperating in any internal or government
investigation to the extent such


Restrictive Covenants and General Release Agreement    12 of 20

--------------------------------------------------------------------------------



cooperation is mandated by policy, regulation or statute. It is further agreed
and understood that nothing in this Paragraph shall be construed to preclude
Comerica from discharging its legal obligations to its Boards of Directors, any
administrative or regulatory agencies or auditing entities.
10.    Representation. Executive represents and warrants:
a.
Executive has no knowledge of or is not otherwise aware of, has no evidence of
and/or has not reported to any person, organization and/or governmental or
regulatory authority any of the following: (i) any violation by the Released
Parties of any securities and/or other laws, rules and regulations applicable to
Comerica, (ii) any breach by Comerica and/or by any Released Party of any
fiduciary duty or obligation to any person, organization and/or governmental or
regulatory authority, and/or (iii) any violation by any Released Party of
Comerica’s Code of Business Conduct and Ethics for Employees, Senior Financial
Officer Code of Ethics, or Code of Business Conduct and Ethics for Members of
the Board of Directors, each as amended and/or restated.

b.
Executive has a special relationship of trust and confidence with Comerica and
its customers and clients, which creates a high risk and opportunity for
Executive to misappropriate the relationship and goodwill existing between
Comerica and such entities and individuals. Executive further acknowledges that,
at the outset of Executive’s employment with Comerica and throughout Executive’s
employment with Comerica, Executive received, and continues to receive and/or
have access to


Restrictive Covenants and General Release Agreement    13 of 20

--------------------------------------------------------------------------------



Comerica and Comerica’s clients’ proprietary Confidential Information,
specialized training and goodwill that Executive would not otherwise have but
for Executive’s employment with Comerica. Therefore, Executive agrees that it is
fair and reasonable for Comerica to take steps to protect itself from the risk
of misappropriation of Comerica’s trade secrets including but not limited to its
business relationships, goodwill, proprietary information, specialized training,
and other Confidential Information.
c.
Executive agrees Executive has carefully considered the nature and extent of the
restrictions placed upon Executive and the remedies conferred upon Comerica in
this Agreement and has had the opportunity to retain legal counsel at
Executive’s own expense to review this Agreement. Executive agrees the
restrictions are reasonable and are necessary to protect the legitimate business
interests of Comerica and its customers and do not confer a benefit on Comerica
that is out of proportion to the restrictions placed on Executive.

11.    Dispute Resolution.
a.
Early Resolution Conference. This Agreement is understood to be clear and
enforceable as written and is executed by both parties on that basis. However,
should Executive later challenge any provision as unclear, unenforceable, or
inapplicable to any competitive or other activity that Executive intends to
engage in, Executive will first notify Comerica in writing and meet with a
Comerica representative and a neutral mediator (if


Restrictive Covenants and General Release Agreement    14 of 20

--------------------------------------------------------------------------------



either party elects to retain one at its own expense) to discuss resolution of
any disputes between the parties. Executive will provide this notification at
least fourteen (14) calendar days before Executive engages in any activity that
could reasonably and foreseeably fall within a questioned restriction.
Executive’s failure to comply with this early resolution conference requirement
(the “Resolution Requirement”) shall waive Executive’s right to challenge the
reasonable scope, clarity, applicability or enforceability of this Agreement and
its restrictions at a later time. Comerica will respond to Executive’s
notification required by this Paragraph within fourteen (14) calendar days
following receipt of the written notification. Comerica’s failure to respond
with an acceptance or denial within the fourteen (14) calendar day period,
unless a party has invoked the mediation process described above, shall waive
its right to challenge Executive’s activity that could reasonably fall within a
questioned restriction at a later time. All rights of both parties will be
preserved if the Resolution Requirement is complied with even if no agreement is
reached in the conference.
b.
Injunctive Relief. In the event of a breach or threatened breach of Paragraphs
6, 7, 8, 9, or 10 of this Agreement, Executive agrees that Comerica shall be
entitled to injunctive relief in a California court of appropriate jurisdiction
to remedy any such breach or threatened breach, and Executive acknowledges that
monetary damages alone would not be


Restrictive Covenants and General Release Agreement    15 of 20

--------------------------------------------------------------------------------



an adequate remedy to compensate Comerica for the loss of goodwill and other
harm to its reputation and business.
c.
Arbitration. Except as provided in Paragraph 12(a) and (b) hereof, in the event
of any dispute between any of the Released Parties and Executive relating to
Executive’s employment with or separation from employment with Comerica, the
terms of and the parties’ entry into this Agreement and/or breach of this
Agreement, Executive and Comerica agree to submit the dispute, including any
claims of discrimination under federal, state or local law by Executive, to
final and binding arbitration pursuant to the provisions of California statutory
law and/or the Federal Arbitration Act, 9 U.S.C. Sec. 1 et seq. The arbitration
shall be conducted by the National Center for Dispute Settlement or a similar
organization mutually agreed to by the parties. The arbitration shall be before
a single, neutral arbitrator selected by the parties.

In the event the parties cannot agree on the selection of a single arbitrator,
the following process to select an arbitration panel will be followed: (1) when
a party reasonably believes that there will be no agreement on the selection of
a single, neutral arbitrator, that party may notify the other at the address
provided in Paragraph 17 of this Agreement of the fact an impasse has been
reached, (2) within five (5) days of receipt of such notice, each party must
provide the other with the name of its respective panel member, and (3) within
ten (10) days of their selection, the parties’

Restrictive Covenants and General Release Agreement    16 of 20

--------------------------------------------------------------------------------



panel members must agree on the third, neutral member of the arbitration panel.
The arbitrator, or arbitration panel (“panel”) if one is utilized, shall have
the power to enter any award that could be entered by a judge of a trial court
of the State of California, and only such power, and shall follow the law.
Notwithstanding the foregoing, the arbitrator or panel may award reasonable
attorney fees and costs to the prevailing party. In the event the arbitrator or
panel does not follow the law, the arbitrator or panel will have exceeded the
scope of his or her authority and the parties may, at their option, file a
motion to vacate the award in court. Except as otherwise provided herein, the
parties agree to abide by and perform any award rendered by the arbitrator. The
arbitrator or panel shall issue the award in writing and therein state the
essential findings and conclusions on which the award is based. Judgment on the
award may be entered in any court having jurisdiction thereof. In no event shall
the demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. This agreement to
arbitrate shall be specifically enforceable under the prevailing arbitration
law, and shall be in accordance with the procedures established for arbitration
in the California Rules of Civil Procedure. Unless otherwise prohibited by law,
each party shall bear its own costs, including, but not limited to, any costs
associated with the appointment of its panel member in the event an

Restrictive Covenants and General Release Agreement    17 of 20

--------------------------------------------------------------------------------



arbitration panel is constituted, in any such arbitration and shall share
equally any fees or other expenses charged by the neutral arbitrator for
services rendered. The parties understand that by agreeing to arbitrate their
disputes, they are giving up their right to have their disputes heard in a court
of law and, if applicable, by a jury.
12.
Entire Agreement. This Agreement supersedes all prior and contemporaneous
relationships, agreements, understandings, negotiations and discussions, whether
oral or written, of the parties with respect to the subject matter hereof, to
the extent they conflict herewith, and, except as otherwise set forth herein,
there are no other agreements between the parties with respect to the subject
matter hereof. No amendment, supplement, modification or waiver of this
Agreement shall be implied or be binding unless in writing and signed by the
party against which such amendment, supplement, modification or waiver is
asserted. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver, unless otherwise
therein provided.

13.
Governing Law. This Agreement shall be interpreted and governed by the laws of
the State of California, except as to matters specifically governed by federal
statute or regulation.

14.
Severability.    The provisions of this Agreement are severable, and if any part
or portion of it is found to be unenforceable, the other portions shall remain
fully valid and enforceable.


Restrictive Covenants and General Release Agreement    18 of 20

--------------------------------------------------------------------------------



15.
Withholding. Comerica may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

16.
Notice. Any notices relating to or arising out of this Agreement shall be sent
by registered mail, return receipt requested, and shall be addressed as follows:



To Comerica:


Jon W. Bilstrom,
EVP, Governance, Regulatory Relations and Legal Affairs, and Corporate Secretary
1717 Main Street, MC 6504
Dallas, Texas 75201


To Executive:


J. Michael Fulton
At the address on record with Comerica as of the Separation Date
17.
Consideration Period, Revocation Period and Effective Date. Executive confirms
that Executive had at least twenty-one (21) days to consider this Agreement, or
that, by executing this Agreement, Executive voluntarily waives the twenty-one
(21) day consideration period and that Executive had an opportunity to consult
with an attorney during said consideration period and prior to signing this
Agreement. For an additional period of seven (7) days following the signing of
this Agreement, Executive understands Executive may revoke Executive’s signature
by delivery of a written notice of revocation to Von E. Hays, Senior Vice
President and General Counsel, Litigation and Corporate Operations, 1717 Main
Street, 4th Floor, MC 6506, Dallas, Texas, 75201. The revocation must be
delivered to this address before 5:00 p.m. CST on or before the 7th day
following


Restrictive Covenants and General Release Agreement    19 of 20

--------------------------------------------------------------------------------



the signing of this Agreement. This Agreement shall become effective and
enforceable on the eighth (8th) day following its execution by Executive,
provided Executive does not exercise Executive’s right of revocation as
described above (the “Effective Date”). If Executive fails to sign this
Agreement on or before the 21st day from the date set forth below or revokes
Executive’s signature, this Agreement will be without force or effect, and
Executive shall not be entitled to any of the rights and benefits hereunder.


Delivered to Executive for Executive’s consideration this 1st day of April,
2014.
Comerica Incorporated

By:        /s/ Jon W. Bilstrom        
Name:
Jon W. Bilstrom

Title:
Executive Vice President, Governance, Regulatory Relations and Legal Affairs,
and Corporate Secretary

Date:
April 3, 2014            





I, MICHAEL FULTON, HAVING READ THE FOREGOING SEPARATION AND RESTRICTIVE
COVENANTS AGREEMENT, UNDERSTANDING ITS CONTENT AND HAVING HAD AN OPPORTUNITY,
AND BEEN ADVISED, TO CONSULT WITH COUNSEL OF MY CHOICE, DO HEREBY KNOWINGLY AND
VOLUNTARILY SIGN THIS AGREEMENT, THEREBY AGREEING TO THE TERMS THEREOF AND
WAIVING AND RELEASING MY CLAIMS, ON April 3, 2014.


 

/s/ J. Michael Fulton            
J. Michael Fulton







Restrictive Covenants and General Release Agreement    20 of 20